DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	The application has been amended as follows: In independent claims 24 and 35, remove the words “said” in the phrase “within the comfortable reach of said shelter occupants” for lack of antecedent basis.  The phrase now should read – within the comfortable reach of shelter occupants --.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Nemazi on April 20, 2021.
Allowable Subject Matter
3.	Claims 24, 29-38 and 40-44 allowed.
4.	The closest relevant art is Fuchs (6,328,775 B1) wherein Fuchs teaches an NBC filtration system for collective protection shelters (1 in Fig. 1, col. 1, lines 7-11) comprising: an NBC filter unit (4); an electric blower (2); and flaps (72, 74 in Fig. 8, col. 4, lines 30-33) wherein the flaps for changing the NBC filtration system state are operated from a location within the comfortable reach of the shelter occupants (see “occupant” in Fig. 7, col. 4, lines 19-27).  Fuchs shows in Fig. 7 that the NBC filtration system (4) comprising a manual air exchange backup and a human power interface for operation of said manual air exchange backup, from a location within the comfortable reach of the shelter occupants (see Fig. 7, col. 4, lines 19-27).  Fuchs further teaches the space (1) containing said NBC filtration system (4) is located behind a separating 
However, elements 72 and 74 (Fuchs, Fig. 8) do not function as a changeover valve, these flaps are serving as one way or non-return valves, located inside the bellows to act as a pump.  The flaps shown in the bellows are integral part of the bellows.  These flaps are not change over valves.
5.  	Claims 24, 29-38 and 40-44 of this instant patent application differ from the disclosure of Fuchs in that the changeover valve of the instant patent application is redirecting air either through the filter unit or through a bypass, and that the manual air exchange backup additionally to the changeover valve are both located at a height higher than an average person height and remotely operated from a location at the arm height of an average person.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        April 20, 2021